DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
	 The effective date of the claims described in this application is January 31,2018.
 
Making Final
Applicant's arguments filed 12/18/2020 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘an event identifier for the given data-modification event  that indicates a position of the given data-modification event within the series’ --  and  -- ‘one or more event details corresponding to the given data-modification event, wherein the one or more event details include a timestamp indicative of a time at which the given data-modification event was performed, wherein the timestamp is different from the event identifier ’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is maintaining the rejection(s) using the same grounds for rejection and thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are moot in view of the new grounds for rejection.  

The Applicant presents the following argument(s) [in italics]:
… Applicant respectfully requests clarification as to which of these cited features of Sample the Office contends teaches the claimed “event identifier.”.…
The Examiner respectfully disagrees with the Applicant. 
The Examiner notes wherein an ‘event identifier’ is interpreted to be a metadata field, and is a broad term that does not limit either the use or content of said ‘event identifier’.  The prior art discloses multiple metadata field(s) that can be used for multiple purposes and mapped to the multiple different possible interpretations of the claim limitations associated with the claimed ‘event identifier’. 
Kirk-Sample disclosed (re. Claim 1)  ‘an event identifier for the given data-modification event  that indicates a position of the given data-modification event within the series’  (Sample-Paragraph 230, in-reference-to tag, which is data that is stored in the message shared-header 1238 associated with message 1230 in conversation 1210. The data stored in the in-reference-to tag indicates a context of the message event in relationship to other items (e.g. a conversation and other message events). The data can be analyzed so that clients 104 associated with participants 199 in conversation 1210 can identify suitably related message events and to display the conversations by sequence number or by user context.)    --  and  -- ‘one or more event details corresponding to the given data-modification event, wherein the one or more event details include a timestamp indicative of a time at which the given data-modification event was performed, wherein the timestamp is different from the event identifier ’   (Sample-Paragraph 188, conversation interface 900 may present absolute and relative timestamps for the messages and events. For an incoming message 930 received by the user, the user may select to view the absolute time when the message was received by the system and the time when the message was read by the user )    
in response to the detecting, sending, by the streaming server system to the data storage system, wherein the request specifies a particular event identifier included in one of the set of messages.(Sample-Paragraph 231, in-reference data may also be used during auditing processes (for example by compliance officers or legal personnel) when reviewing message histories to assist in grouping and distinguishing associations of replies to messages in a conversation, Paragraph 115, The logs are used to provide message compliance control and auditing by providing keyword and participant searching fields that allow an administrator to search and identify messages of threads associated with specific participants, conversation subjects, etc.) 
Sample Paragraph 199 disclosed wherein user may use CMD 1140 to open a command input interface allowing the user to type a command, such as  "search Swiss franc" which may search for all conversation channels relating to Swiss Franc currency.
The Examiner notes wherein Sample using the in-reference tag but does not explicitly disclose a request specifying a particular in-reference tag as a keyword for 
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (B) Simple substitution of one known element for another to obtain predictable results; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
At the time of the effective date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art such as an administrator to use the Sample in-reference tag in the user command/ request for searching, grouping and distinguishing associations of replies to messages in a conversation, in order to allow an administrator to search and identify messages of threads associated with specific in-reference tags.  
 
  	
While Kirk-Sample substantially disclosed the claimed invention Kirk-Sample did not disclose (re. Claim 1) a request for the particular message that has not been received. 
Mencke Paragraph 34 disclosed an online social network may allow a user to follow data objects in the form of records such as cases, accounts, or opportunities, in addition to following individual users and groups of users. The " following" of a record stored in a database allows a user to track the progress of that record. Updates to the 
Mencke disclosed (re. Claim 1) a request for the particular message that has not been received. (Mencke-Paragraph 34, allow a user to follow data objects in the form of records  and allows a user to track the progress of that record. Updates to the record, also referred to herein as changes to the record, are one type of information update that can occur and be noted on an information feed ,Paragraph 35, information updates can be user-submitted messages or can otherwise be generated in response to user actions or in response to events) 
Kirk, Sample and Mencke are analogous art because they present concepts and practices regarding message tracking and retrieval pertaining to events associated with messages.  At the time of the invention it would have been obvious to combine Mencke into Kirk-Sample.  The motivation for the said combination would have been to enable a user to follow data objects in the form of records and track the progress of that record.

Kirk-Sample disclosed (re. Claim 1) messages corresponding to a series of data-modification events ( Kirk- Paragraph 36,the data stream may provide sales data for a salesperson for the year 2015, including fields such as daily sales amounts, client identifiers, product identifiers  ) that correspond to modification to data that is stored by the data storage system   (Kirk-Paragraph 29, Regardless of a type of the data, the data provider component may generate events from the streamed data,  event handler component is also configured to create new fields by performing mathematical operations on existing fields (e.g., by creating a field titled Monthly Average Sales created by dividing a field titled Annual Sales by 12, Paragraph 36, event handler component may sum daily sales amounts per month to generate a new field for monthly sales. The event handler component may also generate new fields based on the report model e.g., highest selling product by month, largest client per month, average sales per month , Paragraph 39, report context component can track mathematical analysis that spans records (i.e., providing a sum or average through data stored in the context and updated on each data record). The report context component can also track groupings within reports (so that the sum of a group can be written to the report before starting the next group) ) 
Kirk-Sample disclosed (re. Claim 1) wherein the event identifier (Sample- Paragraph 187, Each conversation thread may be shown with meta and header summary information, such as start and end times of the thread, the number of messages in the thread, Paragraph 188, conversation interface 900 may present absolute and relative timestamps for the messages and events. For an incoming message 930 received by the user, the user may select to view the absolute time when the message was received by the system and the time when the message was read by the user )     is different from the group-specific sequence number. (Sample- Paragraph 215, sequence numbers associated with each message )
 
The Applicant presents the following argument(s) [in italics]:
Sample fails to disclose “sending ... a request for the particular message that has not been received.” First, in the cited portion, Sample is merely describing the first message sent in “timeline 1400” of Fig. 14, noting that “client 104A sends conversation 1210 with event message 1230 and request ID to FE server 106.”.…
The Examiner respectfully disagrees with the Applicant. 
 While Kirk-Sample substantially disclosed the claimed invention Kirk-Sample did not disclose (re. Claim 1) a request for the particular message that has not been received. 
Mencke Paragraph 34 disclosed an online social network may allow a user to follow data objects in the form of records such as cases, accounts, or opportunities, in addition to following individual users and groups of users. The " following" of a record stored in a database allows a user to track the progress of that record. Updates to the record, also referred to herein as changes to the record, are one type of information update that can occur and be noted on an information feed such as a record feed or a news feed of a user subscribed to the record. Examples of record updates include field changes in the record, updates to the status of a record.
Mencke disclosed (re. Claim 1) a request for the particular message that has not been received. (Mencke-Paragraph 34, allow a user to follow data objects in the form of records  and allows a user to track the progress of that record. Updates to the record, also referred to herein as changes to the record, are one type of information update that can occur and be noted on an information feed ,Paragraph 35, information updates can be user-submitted messages or can otherwise be generated in response to user actions or in response to events) 


 The Applicant presents the following argument(s) [in italics]:
… Based on the Office’s proposed mapping, Applicant respectfully submits that Sample cannot, then, disclose “sending ... a request for the particular message [thatl specifies an event identifier included in one of the set of messages” (emphasis added). Instead, the cited portion of Sample clearly states that “[a]ny missing event messages can be requested from FE server 106 using a request message that provides the sequence number(s) in the gap identified” (emphasis added). Thus, in the Office’s proposed mapping, Sample teaches sending a request message that includes Sample’s sequence numbers…
The Examiner respectfully disagrees with the Applicant. 
 	The Examiner notes wherein Sample Paragraph 9 disclosed searching the database for a message event associated with a sequence number in the gap and when the message event associated with the sequence number in the gap is identified. Sample Paragraph 23, Paragraph 195, Paragraph 204 , Paragraph 230 disclosed receiving subsequent messages and marking the second message event with an in-reference-to tag using the sequence number of the first message event. 

  	Sample disclosed (re. Claim 1) an event identifier for the given event (Sample-Paragraph 23, Paragraph 195, Paragraph 204 , Paragraph 230,receiving subsequent messages and marking the second message event with an in-reference-to tag using the sequence number of the first message event … wherein the in-reference-to tag indicates a context of the message event in relationship to other items (e.g. a conversation and other message events). Paragraph 199,user may use CMD 1140 to open a command input interface allowing the user to type a command, such as  "search Swiss franc" which may search for all conversation channels relating to Swiss Franc currency) 

	
 	Furthermore Sample disclosed (re. Claim 1) an event identifier for the given event, wherein the event identifier indicates a position of the given event within the series of data-modification events that are associated with the plurality of groups of users (Sample- Paragraph 187, Each conversation thread may be shown with meta and header summary information, such as start and end times of the thread, the number of messages in the thread, Paragraph 188, conversation interface 900 may present absolute and relative timestamps for the messages and events. For an incoming message 930 received by the user, the user may select to view the absolute time when the message was received by the system and the time when the message was read by the user ) 
 	Furthermore Sample disclosed  (re. Claim 1) a request for the particular message [thatl specifies an event identifier      (Sample- Paragraph 194, user may open a conversation thread via process 1030 to retrieve a batch of "z" conversation messages 206 of messages "k" to "k-z" of "k" messages of the selected conversation thread from FE server 106 into the conversation interface , Paragraph 210, events are considered to be a part of a conversation, including when a message is created, sent and/or received from a participant. For example, an event in a conversation includes a message text of a sent message, Paragraph 214-215, support event message alerts. The alerts may include alert functions at the device and parameters as to when the alerts are provided , Paragraph 230, in-reference-to tag, which is data that is stored in the message shared-header 1238 associated with message 1230 in conversation 1210. The data stored in the in-reference-to tag indicates a context of the message event in relationship to other items (e.g. a conversation and other message events). The data can be analyzed so that clients 104 associated with participants 199 in conversation 1210 can identify suitably related message events and to display the conversations by sequence number or by user context…Paragraph 199,user may use CMD 1140 to open a command input interface allowing the user to type a command, such as  "search Swiss franc" which may search for all conversation channels relating to Swiss Franc currency)  .  The Examiner notes wherein the selected batch of messages from conversation thread is equivalent to a specific event identifier.  

The Applicant presents the following argument(s) [in italics]:
…[Regarding Sample] cited passages disclose either the claimed “event identifier” or the “group-specific sequence number.” For example, the timestamp information described in Sample’s paragraphs 187-188 does not disclose the claimed “event identifiers,” which, as provided above, “indicate^ a position of [a] given event within the series of events that are associated with the plurality of groups.” The timestamp information, instead, simply notes the start and end times of a thread, or the time when the message was received by Sample’s system or read by its users.…
The Examiner respectfully disagrees with the Applicant. 
The Examiner notes wherein Kirk disclosed ‘messages corresponding to a series of events at the data storage system’   ( Kirk- Paragraph 36,the data stream may provide sales data for a salesperson for the year 2015, including fields such as daily sales amounts, client identifiers, product identifiers  )
The Examiner notes wherein the Sample timestamp is indicating the time when the message was received by Sample’s system or read by its users.
The Sample timestamp is associated with a message wherein each message is associated with an event. Furthermore the Sample timestamps is indicative of the chronological position of the said event. Thus in context of the combination of Kirk-Sample, the Sample timestamp, as applied to the Kirk series of events,  is indicating the position of the given event within a sequence of events that match one or more criteria associated with the particular group.
The Applicant presents the following argument(s) [in italics]:
…[Regarding Sample] Further, Sample’s timestamp information does not disclose the claimed “group-specific sequence number,” which “indicates a position of the given event within a sequence of events that match one or more criteria associated with the given group.”… Sample appears to simply describe assigning a “sequence number” to all messages in a conversation without regard for a “group of users of a data storage system” or whether an event at the data storage system, for
The Examiner respectfully disagrees with the Applicant. 
Sample disclosed a group-specific sequence number that indicates a position of the given event within a sequence of events that match one or more criteria associated with the particular group . (Sample- Paragraph 215, sequence numbers associated with each message to tag and group all related messages in a deemed conversation. The sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions which can be used to generate a report showing to such reconciliation efforts   )    
 	The Sample sequence number is context of a message thread , wherein each thread and its associated participants are equivalent to a group of users.

 
 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,7-8,12,14-15,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk (USPGPUB 2017/0357629) further in view of Sample (USPGPUB 2014/0310365)  further in view of Mencke (USPGPUB 2013/0097253).
In regard to Claim 1
Kirk Paragraph 6 disclosed a processor for generating data reports from a data stream is provided. The processor may include an analyzer configured to identify a data record by detecting an event indicator, wherein the event indicator includes at least one of a start record event indicator and an end record event indicator within the data stream, the start and end record event indicators representing a start and an end of the respective data record; an extractor that may extract data of the identified data record from the data stream based on the start record event indicator and the end record event indicator, and a generator configured to generate, based on the event indicator, one or more events, wherein an event handler handles the one or more events to process the data record for inclusion into the data report. 
Kirk Paragraph 36 disclosed wherein the data stream may provide sales data for a salesperson for the year 2015, including fields such as daily sales amounts, client identifiers, product identifiers, and the like. The event handler component may group this sales data for 2015 into monthly sales report groups. Each group includes a group 
Kirk disclosed (re. Claim ) a method, comprising: receiving, at a streaming server system, (Kirk-Paragraph 29, data provider component may generate events from the streamed data , Paragraph 52, extractor 420 is configured to extract data from the stream, create data record events, and send the events to the event handler)  from a data storage system, (KIrk- Paragraph 24, The stream of data may be received from, for example, a remote storage device, a local storage…, a data warehouse such as a data warehouse of a financial organization may stream data to the processor 140 where it is processed to generate a data report )  messages corresponding to a series of data-modification events that correspond to modification to data that is stored by the data storage system   ( Kirk- Paragraph 36,the data stream may provide sales data for a salesperson for the year 2015, including fields such as daily sales amounts, client identifiers, product identifiers  )
While Kirk substantially disclosed the claimed invention Kirk did not disclose (re. Claim 1) wherein the series of data-modification events are associated with a plurality of groups of users of the data storage system.
 	While Kirk substantially disclosed the claimed invention Kirk did not disclose (re. Claim 1) wherein, for a given data-modification event that is associated with a particular group of users, a corresponding message specifies: an event identifier for the given data-modification event, wherein the event identifier indicates a position of the given data-modification event within the series of data-modification events that are associated with the plurality of groups of users: and a group-specific sequence number that indicates a position of the given data-modification event within a sequence of data-modification events that match one or more criteria associated with the particular group, wherein the event identifier is different from the group-specific sequence number, and 
 	detecting, by the streaming server system based on group-specific sequence numbers included in a set of the messages, that a particular message for a particular group of users has not been received;
 	in response to the detecting, sending, by the streaming server system to the data storage system, a request for the particular message, wherein the request specifies an event identifier included in one of the set of messages; and
receiving, by the streaming server system from the data storage system, the particular message in response to the request.
While Kirk substantially disclosed the claimed invention Kirk did not disclose (re. Claim 1) ‘an event identifier for the given data-modification event that indicates a position of the given data-modification event within the series’ --  and  -- ‘one or more event details corresponding to the given data-modification event, wherein the one or more event details include a timestamp indicative of a time at which the given data-modification event was performed, wherein the timestamp is different from the event identifier ’   .
that has not been received. 
Sample Paragraph 81 disclosed wherein each thread 204 represents one segment of conversation 202. A thread has a number of participants 220 and summary 212 containing data elements, such as subject, thread creation and close date and number of messages in the thread.
Sample disclosed (re. Claim 1) an event identifier for the given event (Sample-Paragraph 23, Paragraph 195, Paragraph 204 , Paragraph 230,receiving subsequent messages and marking the second message event with an in-reference-to tag using the sequence number of the first message event … wherein the in-reference-to tag indicates a context of the message event in relationship to other items (e.g. a conversation and other message events).)
Sample disclosed (re. Claim 1) wherein the series of data-modification events are associated with a plurality of groups of users of the data storage system.(Sample- Paragraph 81,each thread 204 represents one segment of conversation 202 wherein each thread has a number of participants 220 .   The Examiner notes that each thread and its associated participants are equivalent to a group of users) 
Sample disclosed  (re. Claim 1) a request for the particular message [thatl specifies an event identifier      (Sample- Paragraph 194, user may open a conversation thread via process 1030 to retrieve a batch of "z" conversation messages 206 of messages "k" to "k-z" of "k" messages of the selected conversation thread from FE server 106 into the conversation interface , Paragraph 210, events are considered to be a part of a conversation, including when a message is created, sent and/or received from a participant. For example, an event in a conversation includes a message text of a sent message, Paragraph 214-215, support event message alerts. The alerts may include alert functions at the device and parameters as to when the alerts are provided , Paragraph 230, in-reference-to tag, which is data that is stored in the message shared-header 1238 associated with message 1230 in conversation 1210. The data stored in the in-reference-to tag indicates a context of the message event in relationship to other items (e.g. a conversation and other message events). The data can be analyzed so that clients 104 associated with participants 199 in conversation 1210 can identify suitably related message events and to display the conversations by sequence number or by user context.)  .  The Examiner notes wherein the selected batch of messages from conversation thread is equivalent to a specific event identifier.  
Sample disclosed (re. Claim 1) wherein, for a given event that is associated with a particular group of users, a corresponding message specifies: an event identifier for the given event, wherein the event identifier indicates a position of the given event within the series of data-modification events that are associated with the plurality of groups of users (Sample- Paragraph 187, Each conversation thread may be shown with meta and header summary information, such as start and end times of the thread, the number of messages in the thread, Paragraph 188, conversation interface 900 may present absolute and relative timestamps for the messages and events. For an incoming message 930 received by the user, the user may select to view the absolute time when the message was received by the system and the time when the message was read by the user )    and a group-specific sequence number that indicates a position of the given event within a sequence of data-modification events that match one or more criteria associated with the particular group; (Sample- Paragraph 215, sequence numbers associated with each message to tag and group all related messages in a deemed conversation. The sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions which can be used to generate a report showing to such reconciliation efforts   )    wherein the event identifier (Sample- Paragraph 187, Each conversation thread may be shown with meta and header summary information, such as start and end times of the thread, the number of messages in the thread, Paragraph 188, conversation interface 900 may present absolute and relative timestamps for the messages and events. For an incoming message 930 received by the user, the user may select to view the absolute time when the message was received by the system and the time when the message was read by the user )     is different from the group-specific sequence number, (Sample- Paragraph 215, sequence numbers associated with each message
detecting, by the streaming server system based on group-specific sequence numbers included in a set of the messages  (Sample-Paragraph 218, Paragraph 222, segments of message events from the same conversation stored in archive server 130 are assigned Message-ID <conversation-id>.<y+1>.<z>. )  that a particular message for a particular group of users has not been received; (Sample-Paragraph 222, clients fetching message events from FE server 106 can determine if any message event has been missed, Paragraph 216, reconciliation includes processes to analyze whether all messages events in a tracked conversation that have been created by all clients 104 have been received and stored in each of the network components in the conversation processing chain , Paragraph 217, The sequence number range associated with message events in each segment of the conversation that is archived is stored as a common data identifier as an extension to RFC822 SMTP Message-ID. This data identifier can be analyzed by a reconciliation process to determine whether: the set of messages that was sent to archive server 130 has been received by the intended recipient(s); the set of messages that were received has been stored by archive server 130; and any stored message that have a store-event have not been sent by the client ) 
in response to the detecting, sending, by the streaming server system to the data storage system, a request for the particular message, wherein the request specifies an event identifier included in one of the set of messages; (Sample-Paragraph 223, client 104A sends conversation 1210 with event message 1230 and request ID to FE server 106 ) 
and receiving, by the streaming server system from the data storage system, (Sample-Paragraph 178, Details of the conversation may be retrieved from message store system 108 or from the archived conversations from the message archive server 130 )   the particular message in response to the request. (Sample-Paragraph 223, Server 106 then sends sequence number 1 to the originating client 104A associated with request-ID "x", sequence number 2 associated with request-ID "y" and sequence number 3 associated with request-ID "z". When client 104A receives these messages, client 104A may then associate sequence number 1 to Request-ID "x", sequence number 2 to Request-ID "y" and sequence number 3 to Request-ID "z". An embodiment associates a sequence number with every message event in the conversation ) 
Kirk and Sample are analogous art because they present concepts and practices regarding message tracking and retrieval pertaining to events associated with messages.  At the time of the invention it would have been obvious to combine Sample into Kirk.  The motivation for the said combination would have been to enable reconciliation of the conversation summary according to state transitions 500 and push the reconciled data to all applicable sessions of the user's client 104 and recipients of the conversation data. (Sample-Paragraph 191)
Kirk-Sample disclosed (re. Claim 1)  ‘an event identifier for the given data-modification event  that indicates a position of the given data-modification event within the series’  (Sample-Paragraph 230, in-reference-to tag, which is data that is stored in the message shared-header 1238 associated with message 1230 in conversation 1210. The data stored in the in-reference-to tag indicates a context of the message event in relationship to other items (e.g. a conversation and other message events). The data can be analyzed so that clients 104 associated with participants 199 in conversation 1210 can identify suitably related message events and to display the conversations by sequence number or by user context.)    --  and  -- ‘one or more event details corresponding to the given data-modification event, wherein the one or more event details include a timestamp indicative of a time at which the given data-modification event was performed, wherein the timestamp is different from the event identifier ’   (Sample-Paragraph 188, conversation interface 900 may present absolute and relative timestamps for the messages and events. For an incoming message 930 received by the user, the user may select to view the absolute time when the message was received by the system and the time when the message was read by the user )    
in response to the detecting, sending, by the streaming server system to the data storage system, wherein the request specifies a particular event identifier included in one of the set of messages.(Sample-Paragraph 231, in-reference data may also be used during auditing processes (for example by compliance officers or legal personnel) when reviewing message histories to assist in grouping and distinguishing associations of replies to messages in a conversation, Paragraph 115, The logs are used to provide message compliance control and auditing by providing keyword and participant searching fields that allow an administrator to search and identify messages of threads associated with specific participants, conversation subjects, etc.) 
Sample Paragraph 199 disclosed wherein user may use CMD 1140 to open a command input interface allowing the user to type a command, such as  "search Swiss franc" which may search for all conversation channels relating to Swiss Franc currency.
The Examiner notes wherein Sample using the in-reference tag but does not explicitly disclose a request specifying a particular in-reference tag as a keyword for searching, grouping and distinguishing associations of replies to messages in a conversation.
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in 
At the time of the effective date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to use the Sample in-reference tag in the user command/ request for searching, grouping and distinguishing associations of replies to messages in a conversation, in order to allow an administrator to search and identify messages of threads associated with specific in-reference tags.  
While Kirk-Sample substantially disclosed the claimed invention Kirk-Sample did not disclose (re. Claim 1) a request for the particular message that has not been received. 
Mencke Paragraph 34 disclosed an online social network may allow a user to follow data objects in the form of records such as cases, accounts, or opportunities, in addition to following individual users and groups of users. The " following" of a record stored in a database allows a user to track the progress of that record. Updates to the record, also referred to herein as changes to the record, are one type of information update that can occur and be noted on an information feed such as a record feed or a news feed of a user subscribed to the record. Examples of record updates include field changes in the record, updates to the status of a record.
Mencke disclosed (re. Claim 1) a request for the particular message that has not been received. (Mencke-Paragraph 34, allow a user to follow data objects in the form of records  and allows a user to track the progress of that record. Updates to the record, also referred to herein as changes to the record, are one type of information update that can occur and be noted on an information feed ,Paragraph 35, information updates can be user-submitted messages or can otherwise be generated in response to user actions or in response to events) 
Kirk, Sample and Mencke are analogous art because they present concepts and practices regarding message tracking and retrieval pertaining to events associated with messages.  At the time of the invention it would have been obvious to combine Mencke into Kirk-Sample.  The motivation for the said combination would have been to enable a user to follow data objects in the form of records and track the progress of that record.



In regard to Claim 8 	 Claim 8 (re. non-transitory, computer-readable medium ) recites substantially similar limitations as Claim 1.   Claim 8 is rejected on the same basis as Claim 1.
In regard to Claim 14 	 Claim 14 (re. method ) recites substantially similar limitations as Claim 1.    Claim 14 is rejected on the same basis as Claim 1.		In regard to Claim 7 	Kirk-Sample-Mencke disclosed (re. Claim 7) wherein the group-specific sequence numbers included in the set of messages are specified in a data portion of the set of messages (Sample- Paragraph 187, Each conversation thread may be shown with meta and header summary information, such as start and end times of the thread, the number of messages in the thread)  that is separate from one or more transport layer sequence numbers included in one or more transport layer headers used to transmit the set of messages; and wherein the group-specific sequence numbers included in the set of messages are based on a monotonically-increasing function. (Sample-Paragraph 215, sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions  )     	In regard to Claim 12 	Kirk-Sample-Mencke disclosed (re. Claim 12) wherein the operations further comprise: sending, by the streaming server system, data corresponding to the set of messages to an external system associated with the particular group of users, wherein data indicates an ordering of the set of messages. (Sample-Paragraph 215, sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions  )     	In regard to Claim 15 	Kirk-Sample-Mencke disclosed (re. Claim 15)  wherein, for a given message of the plurality, the sending the plurality of messages further comprises: determining content for the given message based on an associated database event; (Kirk-Paragraph 6, generating data reports from a data stream is provided. The processor may include an analyzer configured to identify a data record by detecting an event indicator ) and determining a group-specific sequence number associated with the first group to include in the given message, (Sample-  Paragraph 215, sequence numbers associated with each message to tag and group all related messages in a deemed conversation. The sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions which can be used to generate a report showing to such reconciliation efforts   )   wherein the group-specific sequence number is a number from a monotonically-increasing sequence of numbers that is incremented for each successive event that matches one or more criteria associated with the first group during a given time period. (Sample-Paragraph 215, sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions  )      	In regard to Claim 17 	Kirk-Sample-Mencke disclosed (re. Claim 17) wherein the sending the plurality of messages further comprises: sending a first subset of messages, of the plurality of messages, (Sample-Figure 9, Paragraph 187, user messages along with user and system events may be shown within demarcated threads 910, 940, Paragraph 194, From conversation interface 900, the user may open a conversation thread via process 1030 to retrieve a batch of "z" conversation messages 206 of messages "k" to "k-z" of "k" messages of the selected conversation thread from FE server 106 into the conversation interface )    in response to database events matching a first criteria specified by the first group; (Sample-Paragraph 175, filtered views 820 may be further sorted based on selected criteria, such as by date, subject, priority and flag ) 
sending a second subset of messages, of the plurality of messages, (Sample-Figure 9, Paragraph 187, user messages along with user and system events may be shown within demarcated threads 910, 940, Paragraph 194, From conversation interface 900, the user may open a conversation thread via process 1030 to retrieve a batch of "z" conversation messages 206 of messages "k" to "k-z" of "k" messages of the selected conversation thread from FE server 106 into the conversation interface )    in response to database events matching a second criteria specified by the first group; (Sample-Paragraph 175, filtered views 820 may be further sorted based on selected criteria, such as by date, subject, priority and flag ) 

and determining a different group-specific sequence number associated with the first group for each of the plurality of messages,  (Sample-  Paragraph 215, sequence numbers associated with each message to tag and group all related messages in a deemed conversation. The sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions which can be used to generate a report showing to such reconciliation efforts   )   wherein the different group-specific sequence numbers are based on a monotonically-increasing function (Sample-Paragraph 215, sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions  )  and are incremented for each successive event that matches one or more criteria associated with the first group, including the first and second criteria, during a given time period. (Sample-Paragraph 215, sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions  )     	In regard to Claim 18user messages along with user and system events may be shown within demarcated threads 910, 940 ) wherein each of the second plurality of messages includes: 
an second event identifier for a corresponding database event of the second plurality of database events; and a second group-specific sequence number associated with the second group, (Sample-Paragraph 187, Each conversation thread may be shown with meta and header summary information, such as start and end times of the thread, the number of messages in the thread )  wherein the group-specific sequence numbers associated with the second group are determined independently of the group-specific sequence numbers associated with the first group. (Sample-Figure 9, Paragraph 187, user messages along with user and system events may be shown within demarcated threads 910, 940 )   	In regard to Claim 19 	Kirk-Sample-Mencke disclosed (re. Claim 19) wherein resending the particular message includes sending, by the data storage system to the streaming server system, a second message that includes the particular event identifier (Kirk-Paragraph 29, data provider component may generate events from the streamed data , Paragraph 52, extractor 420 is configured to extract data from the stream, create data record events, and send the events to the event handler)  and a particular group-specific Each conversation thread may be shown with meta and header summary information, such as start and end times of the thread, the number of messages in the thread, Paragraph 188, conversation interface 900 may present absolute and relative timestamps for the messages and events. For an incoming message 930 received by the user, the user may select to view the absolute time when the message was received by the system and the time when the message was read by the user, Paragraph 215, sequence numbers associated with each message to tag and group all related messages in a deemed conversation. The sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions which can be used to generate a report showing to such reconciliation efforts   )      	 
Claim 2,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Kirk (USPGPUB 2017/0357629) further in view of Sample (USPGPUB 2014/0310365) further in view of Mencke (USPGPUB 2013/0097253) further in view of Critchley (USPGPUB 2006/0177069).

In regard to Claim 2,13 	Kirk-Sample-Mencke disclosed (re. Claim 2,13) wherein, for the particular group, the group-specific sequence numbers include numbers from a monotonically-increasing sequence of numbers that is incremented for each successive event (Sample-Paragraph 215, sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions  )   that matches one or more criteria associated with the particular group during a given time period. (Sample-Paragraph 175, filtered views 820 may be further sorted based on selected criteria, such as by date, subject, priority and flag ) 

While Kirk-Sample-Mencke substantially disclosed the claimed invention Kirk-Sample did not disclose (re. Claim 2,13)  storing, by the streaming server system, data corresponding to the set of messages in a message queue accessible to an external system associated with the particular group of users. 
Critchley Paragraph 28 disclosed wherein queue manager 130 can perform any number of appropriate functions, such as storing a correlated group of messages (i.e., a session) in a queue before sending the messages to the recipient queue manager 140. 
Critchley disclosed (re. Claim 2,13)  storing  data corresponding to the set of messages in a message queue accessible to an external system associated with the particular group of users. (Critchley- Paragraph 28,queue manager 130 can perform any number of appropriate functions, such as storing a correlated group of messages (i.e., a session) in a queue before sending the messages to the recipient queue manager 140 ) 
Kirk,Sample and Critchley are analogous art because they present concepts and practices regarding message tracking and retrieval pertaining to events associated with messages.  At the time of the invention it would have been obvious to combine Critchley into Kirk-Sample-Mencke.  The motivation for the said combination would have been to enable   messages to be appropriately grouped, and not intermingled with other groups 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Kirk (USPGPUB 2017/0357629) further in view of Sample (USPGPUB 2014/0310365) further in view of Mencke (USPGPUB 2013/0097253) further in view of Critchley (USPGPUB 2006/0177069) further in view of Helmich (USPGPUB  2014/0304246 ).
 	In regard to Claim 11 	While Kirk-Sample-Mencke substantially disclosed the claimed invention Kirk-Sample did not disclose (re. Claim 11) wherein the operations further comprise sending, by the streaming server system, data corresponding to one or more of the plurality of messages to a message queue accessible to one or more of the plurality of tenants. 
While Kirk-Sample-Mencke substantially disclosed the claimed invention Kirk-Sample did not disclose (re. Claim 11) wherein the various groups of users correspond to a plurality of tenants of the data storage system.
 Critchley disclosed (re. Claim 11) wherein the operations further comprise sending, by the streaming server system, data corresponding to one or more of the plurality of messages to a message queue accessible to one or more of the plurality of tenants. (Critchley- Paragraph 28,queue manager 130 can perform any number of appropriate functions, such as storing a correlated group of messages (i.e., a session) in a queue before sending the messages to the recipient queue manager 140 )
Kirk,Sample and Critchley are analogous art because they present concepts and practices regarding message tracking and retrieval pertaining to events associated with messages.  At the time of the invention it would have been obvious to combine Critchley into Kirk-Sample-Mencke.  The motivation for the said combination would have been to enable   messages to be appropriately grouped, and not intermingled with other groups of correlated messages. In one instance, this provides resource-efficiency since the messages do not need to be sorted and weeded out of a grouping at the recipient computer system. (Critchley-Paragraph 52)

While Kirk-Sample-Mencke-Critchley substantially disclosed the claimed invention Kirk-Sample-Critchley did not disclose (re. Claim 11) wherein the various groups of users correspond to a plurality of tenants of the data storage system. 
Helmich Paragraph 38 disclosed wherein broker 195 further supports the tracking of the stage of a set or group of messages to maintain consistency, high availability, and transactionality. Threads perform work, and in particular, process messages or sets of messages on behalf of the host organization 110 by interfacing and utilizing the resources of the multi-tenant database system 130.
Helmich disclosed (re. Claim 11) wherein the various groups of users correspond to a plurality of tenants of the data storage system. (Helmich-Paragraph 99, each of the plurality of separate and distinct customer organizations which utilize the multi-tenant database system is an entity selected from the group consisting of: a separate and distinct remote organization, an organizational group within the host organization, a business partner of the host organization, or a customer organization that subscribes to cloud computing services provided by the host organization )

 	Claim 3-5,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Kirk (USPGPUB 2017/0357629) further in view of Sample (USPGPUB 2014/0310365)  further in view of Mencke (USPGPUB 2013/0097253)  further in view of Lee (USPGPUB 2012/0084377). 	In regard to Claim 3,9 	While Kirk-Sample-Mencke substantially disclosed the claimed invention Kirk-Sample did not disclose (re. Claim 3,9) wherein the detecting that the particular message has not been received includes: determining an expected sequence number based on a first group-specific sequence number included in a first message of the set of messages; comparing the expected sequence number to a second group-specific sequence number included in a subsequent message of the set of messages; and in response to the second group-specific sequence number not matching the expected sequence number, determining that the particular message has not been received by the streaming server system.  	Lee figure 14 Paragraph 165-166 disclosed wherein the client then compares the converged sequence number with the maximum value among converged sequence numbers of previously received messages … If the converged sequence number is . 
Lee disclosed (re. Claim 3,9) wherein the detecting that the particular message has not been received includes: determining an expected sequence number based on a first group-specific sequence number included in a first message of the set of messages; comparing the expected sequence number to a second group-specific sequence number included in a subsequent message of the set of messages; (Lee-Paragraph 165-166, The client then compares the converged sequence number with the maximum value among converged sequence numbers of previously received messages … If the converged sequence number is smaller than the maximum value according to the comparison result, the message is a missing message )  and in response to the second group-specific sequence number not matching the expected sequence number, determining that the particular message has not been received by the streaming server system. (Lee-FigurExaminer4, Paragraph 177, If the converged sequence number of the message is smaller than that of the missing message according to the comparison result, it indicates that the preceding messages of the message have already been sent to the user )  
Kirk,Sample and Lee are analogous art because they present concepts and practices regarding message tracking and retrieval pertaining to events associated with messages.  At the time of the invention it would have been obvious to combine Lee into Kirk-Sample-Mencke.  The motivation for the said combination would have been to manage the orders among messages sent by different clients such that one converged sequence number should be allocated to every message generated by each client. So, 
In regard to Claim 4,10 	Kirk-Sample-Mencke-Lee disclosed (re. Claim 4,10) wherein the expected sequence number is further based on a monotonically-increasing function. (Sample-Paragraph 215, sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions  )   	In regard to Claim 5 	Kirk-Sample-Mencke-Lee disclosed (re. Claim 5) wherein the subsequent message is a next successive message received by the streaming server system after the first message. (Sample-Paragraph 215, sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions  )  

Claim 6,16,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk (USPGPUB 2017/0357629) further in view of Sample (USPGPUB 2014/0310365) further in view of Mencke (USPGPUB 2013/0097253) further in view of Helmich (USPGPUB  2014/0304246 ).
	In regard to Claim 6,16
Helmich Paragraph 38 disclosed wherein broker 195 further supports the tracking of the stage of a set or group of messages to maintain consistency, high availability, and transactionality. Threads perform work, and in particular, process messages or sets of messages on behalf of the host organization 110 by interfacing and utilizing the resources of the multi-tenant database system 130.
Helmich disclosed (re. Claim 6,16)   wherein the data storage system is a multi-tenant computer system, (Helmich- Paragraph 38, broker 195 further supports the tracking of the stage of a set or group of messages to maintain consistency, high availability, and transactionality. Threads perform work, and in particular, process messages or sets of messages on behalf of the host organization 110 by interfacing and utilizing the resources of the multi-tenant database system 130) 
and wherein the particular group of users corresponds to a first tenant of the multi-tenant computer system. (Helmich-Paragraph 99, each of the plurality of separate and distinct customer organizations which utilize the multi-tenant database system is an entity selected from the group consisting of: a separate and distinct remote organization, an organizational group within the host organization, a business partner of the host organization, or a customer organization that subscribes to cloud computing services provided by the host organization ) 

In regard to Claim 20 	Kirk-Sample-Mencke disclosed (re. Claim 20) wherein the particular group-specific sequence number is specified in an application data portion of data used to transmit the second message to the streaming server system; (Sample-Paragraph 187, Each conversation thread may be shown with meta and header summary information, such as start and end times of the thread, the number of messages in the thread )  wherein the particular group-specific sequence number is based on a monotonically-increasing function. (Sample-Paragraph 215, sequencing feature provides a full audit trail on every message as a chronologically serialized set of messages for all user actions  )  
While Kirk-Sample-Mencke substantially disclosed the claimed invention Kirk-Sample did not disclose (re. Claim 20) one or more data packages.
Helmich Paragraph 64 disclosed wherein the candidate messages may be identified by the thread 210 making the request by specifying the message by a common key. In alternative embodiments, it is possible to specify the message directly 
Helmich disclosed (re. Claim 20) one or more data packages.(Helmich-Paragraph 64, an enumerated set of other messages to be concurrently bulk processed, or a range of message IDs to be concurrently bulk processed ) 
Kirk,Sample and Helmich are analogous art because they present concepts and practices regarding message tracking and retrieval pertaining to events associated with messages.  At the time of the invention it would have been obvious to combine Helmich into Kirk-Sample-Mencke.  The motivation for the said combination would have been to enable a group of messages to be provided to the broker or message handler as a related group and also released as a related group of messages for processing, while maintaining the stage (e.g., the stage of processing, the state, the status, etc.) of the set of messages across the two separate data stores.(Helmich-Paragraph 24) 


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444